Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending in the instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, US 4,907,602 in view of Williamson and Andrews, Localized Electrical Nerve Blocking, IEEE TRANSACTIONS ON BIOMEDICAL ENGINEERING, VOL. 52, NO. 3, MARCH 2005, Masaki, US 4,960,124.
Regarding claim 1, Sanders discloses an airway management system (platform 1 of Figure 1 as per Columns 4-5, lines 64-4, including and endotracheal tube and useable for intubation as per Column 14, lines 39-46 thus an airway management device) for use with a patient (recited in Column 14, lines 39-46), the airway management system comprising a first electrode (a unit of electrodes 3 such as that marked 3 in Figure 1) configured to be operably coupled to muscle proximate the trachea of a patient (as per Column 5, lines 5-10); and a power control system (the electrical pulse generator of Figure 1) operably coupled to the first electrode (via lead wire 5 as per Columns 4-5, lines 64-5), the power control system configured to generate an output electrical current pattern (the recited electrical stimulus as per Column 8, lines 10-20) to the first electrode.

Williamson teaches a current pattern to include a first current (3 mA of 15-kHz sinusoidal current as per Page 367, second column, first paragraph regarding Figure 7 thereof) to induce muscle relaxation (ceasing of muscle twitches indicating conduction block) and a second current (the recited 2.4 mA) to maintain muscle relaxation (muscle twitches exhibiting less force), the first current being greater than the second current.  
Williamson is analogous in that it is from the field of electrostimulation.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify power control system of Sanders to comprise the apply the current pattern of Williamson. It would have been obvious to do so for the purpose of preventing muscle spasms/twitches (page 367, paragraph 2 beginning with “Once a localized…”), which was alluded to in the prior art of Sanders (col. 14, lines 48-50).
While a power supply is necessary for the current of Column 8, lines 10-20 Sanders does nor recite operable coupling to a particular power supply. Masaki teaches a configuration a power control system for electrotherapy (Figure 2 apart from battery B as per Column 2, lines 14-18 and the Abstract of Masaki) operably coupled to a power supply (Figure 2, battery B of Masaki as per Column 2, lines 14-18 of Masaki) regulator (resistor R1 in Figure 2 of Masaki).
Masaki is analogous in that it is from the field of muscle stimulation.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to provide the power supply of Masaki as the source of power for the power control system of Sanders.  It would have been obvious to do so for the purpose of providing power for electrostimulation by way of a 
Regarding claim 2, the power control (that of the Sanders modified to provide current as taught by Williamson) system provides sinusoidal current waveforms (5-kHz sinusoidal current at 3 mA and 2.4 mA as per Page 367, second column, first paragraph regarding Figure 7 of Williamson) to the first electrode.
Regarding claim 3, Sanders does not disclose the power control system to include a resonant converter operably coupled to the first electrode.
Masaki teaches a circuit (Figure 1 as per Column 1, lines 62-68) for the power control in electrotherapy (Abstract of Masaki) which provides sinusoidal current waveforms (as per Column 2, lines 28-38) , the power control system includes a resonant converter (that of Masaki in Figure 2 thereof, having L2 and C2, as per Column 2, lines 39-49, an LC circuit thus a resonant convertor), operably coupled to the first electrode (that of Sanders as detailed regarding claim 1 above).
 	Masaki is analogous in that it is from the field of electrotherapy.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the power control system of Sanders to comprise the sinusoidal wave generating circuit as taught by Masaki. It would have been obvious to do so for the purpose of achieving a sinusoidal current as called for by Williamson in the modified Sanders using a known, suitable circuit in the art of electrotherapy.
Regarding claim 4, the power control system further includes a power supply (Figure 2, battery B of Masaki as per Column 2, lines 14-18 of Masaki) regulator (resistor R1 in Figure 2 of Masaki) operably coupled to the resonant converter for regulating the output current amplitude (as per Column 2, lines 60-66 of Masaki).
Regarding claim 5, the power control system further includes a buck converter operably coupled to the resonant converter (Figure 2 of Masaki, C6, R6 and T2, a resister capacitor and diode in parallel thus a buck convertor).
Regarding claim 7, said management device further comprise an endotracheal tube including an (endotracheal tube as per Column 14, lines 39-46 of Sanders) for positioning within the trachea of the patient (inherently being an endotracheal tube used in general anesthesia).
Regarding claim 8, said system comprises a second electrode (a second unit of 3 in Figure 1 as per Column 4, lines 64-5) operably coupled to the power control system (via lead 5) and configured to be coupled to skin proximate the trachea of the patient (by way of being coupled to the laryngeal mucosa as per Column 4, line 57-65) in spaced relation to the first electrode (spaced as recited in Column 4, lines 57-67 of Sanders).
Regarding claim 9, Sanders discloses an airway management system (platform 1 of Figure 1 as per Columns 4-5, lines 64-4, including and endotracheal tube and useable for intubation as per Column 14, lines 39-46 thus an airway management device) for use with a patient (recited in Column 14, lines 39-46), the airway management system comprising a first electrode (a unit of electrodes 3 such as that marked 3 in Figure 1) configured to be operably coupled to muscle proximate the trachea of a patient (as per Column 5, lines 5-10); a second electrode (a second unit of 3 in Figure 1 as per Column 4, lines 64-5) operably coupled to the power control system (via lead 5) and configured to be coupled to skin proximate the trachea of the patient (by way of being coupled to the laryngeal mucosa as per Column 4, lines 57-65) in spaced relation to the first electrode (spaced as recited in Column 4, lines 57-67 of Sanders) and a power control system (the electrical pulse generator of Figure 1) operably coupled to the first electrode (via lead wire 5 as per Columns 4-5, lines 64-5) and the second electrode (via 5), the 
Sanders does not disclose independently regulating an output current frequency and an output current amplitude of the output electrical current.  Sanders discloses in col. 14, lines 48-50 that the device has demonstrated promise to be used in order to break experimentally-induced laryngospasms.
Williamson teaches a current pattern to include a first current (2.4 and 3 mA of 15-kHz sinusoidal current as per Page 367, second column, first paragraph regarding Figure 7 thereof) wherein output current frequency and an output current amplitude are independently regulated (current being varied between 3 mA and 2.4 mA whole frequency is regulated to 15 kHz)
Williamson is analogous in that it is from the field of electrostimulation.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify power control system of Sanders to comprise the apply the current pattern of Williamson thus to independently regulating an output current frequency and an output current amplitude of the output electrical current. It would have been obvious to do so for the purpose of preventing muscle spasms/twitches (page 367, paragraph 2 beginning with “Once a localized…”), which was alluded to in the prior art of Sanders (col. 14, lines 48-50).
While a power supply is necessary for the current of Column 8, lines 10-20 Sanders does nor recite operable coupling to a particular power supply. Masaki teaches a configuration a power control system for electrotherapy (Figure 2 apart from battery B as per Column 2, lines 14-18 and the Abstract of Masaki) operably coupled to a power supply (Figure 2, battery B of Masaki as per Column 2, lines 14-18 of Masaki) regulator (resistor R1 in Figure 2 of Masaki).
Masaki is analogous in that it is from the field of muscle stimulation.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to provide the power supply of Masaki as the source of power for the power control system of Sanders.  It would have been obvious to do so for the purpose of providing power for electrostimulation by way of a 
Regarding claim 10, the power control system includes a waveform generator (the electrical pulse generator of Figure 1 of Sanders, configured to generate a waveform as per Column 6, lines 18—25) operably coupled intermediate the power supply (that of Masaki in the modified Sanders) and the first electrode (3 of Sanders).
Regarding claim 11, Sanders does not disclose the power control system to include a resonant converter operably coupled to the first electrode.
Masaki teaches a circuit (Figure 1 as per Column 1, lines 62-68) for the power control in electrotherapy (Abstract of Masaki) which provides sinusoidal current waveforms (as per Column 2, lines 28-38) , the power control system includes a resonant converter (that of Masaki in Figure 2 thereof, having L2 and C2, as per Column 2, lines 39-49, an LC circuit thus a resonant convertor), operably coupled to the first electrode (that of Sanders as detailed regarding claim 1 above).
 	Masaki is analogous in that it is from the field of electrotherapy.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the power control system of Sanders to comprise the sinusoidal wave generating circuit as taught by Masaki. It would have been obvious to do so for the purpose of achieving a sinusoidal current as called for by Williamson in the modified Sanders using a known, suitable circuit in the art of electrotherapy.
Regarding claim 12, the power control system further includes a power supply (Figure 2, battery B of Masaki as per Column 2, lines 14-18 of Masaki) regulator (resistor R1 in Figure 2 of Masaki) operably coupled to the resonant converter for regulating the output current amplitude (as per Column 2, lines 60-66 of Masaki).
Regarding claim 13, the power control system further includes a buck converter operably coupled to the resonant converter (Figure 2 of Masaki, C6, R6 and T2, a resister capacitor and diode in parallel thus a buck convertor).
Regarding claim 14, said management device further comprise an endotracheal tube including an (endotracheal tube as per Column 14, lines 39-46 of Sanders) for positioning within the trachea of the patient (inherently being an endotracheal tube used in general anesthesia).
Regarding claim 16, Sanders discloses a method (use of an endotracheal tube as per Column 14, lines 39-46 along with platform 1 of Figure 1 as per Columns 4-5, lines 64-4) of airway management system (intubation as per Column 14, lines 39-46) comprising coupling a first electrode to skin proximate the trachea (applying a unit of electrodes 3 such as that marked 3 in Figure 1 to the mucosa of the larynx as per Column 6, lines 57-65 thus coupling to the skin proximate the trachea) of a patient; coupling a power control system to the first electrode (coupling the electrical pulse generator of Figure 1 via leads 5 as per Columns 4-5, lines 64-5); and applying an output electrical current to the first electrode (the recited electrical stimulus as per Column 8, lines 10-20)  
Sanders does not disclose a current to excite nerves and cause muscle relaxation, thereby opening the trachea. Sanders discloses in col. 14, lines 48-50 that the device has demonstrated promise to be used in order to break experimentally-induced laryngospasms. 
Williamson teaches an output electric current (3 mA and 2.4 mA 15-kHz sinusoidal current as per Page 367, second column, first paragraph regarding Figure 7 thereof) to excite nerves and cause muscle relaxation (ceasing of muscle twitches indicating conduction block) 
Williamson is analogous in that it is from the field of electrostimulation.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify power control system of Sanders to comprise the apply the current pattern of Williamson thus 
While a power supply is necessary for the current of Column 8, lines 10-20 Sanders does nor recite coupling to a particular power supply. Masaki teaches a configuration a power control system for electrotherapy (Figure 2 apart from battery B as per Column 2, lines 14-18 and the Abstract of Masaki) operably coupled to a power supply (Figure 2, battery B of Masaki as per Column 2, lines 14-18 of Masaki) regulator (resistor R1 in Figure 2 of Masaki).
Masaki is analogous in that it is from the field of muscle stimulation.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to provide the power supply of Masaki as the source of power for the power control system of Sanders.  It would have been obvious to do so for the purpose of providing power for electrostimulation by way of a known, suitable power supply in the art and further for the purpose of achieving power supply without reliance on a power cable to mains electricity.
Regarding claim 17, said method further comprises a step of inserting an endotracheal tube within the trachea of the patient (intubation with an endotracheal tube as per Column 14, lines 39-46 of Sanders).
Regrading claim 18, said method further comprises the step of coupling a second electrode (attaching a second unit of 3 in Figure 1 as per Column 4, lines 64-5 of Sanders) to the skin proximate the trachea of the patient in spaced relation to the first electrode (attached by way of the mucosa proximate the larynx).
Regarding claim 19, said method further comprises the step of independently regulating an output current frequency and an output current amplitude (by way of Williamson in the modified 
Regarding claim 20, the step of independent regulating includes generating sinusoidal current waveforms (by way of Williamson in the modified Sanders, maintaining 3 mA of 15-kHz sinusoidal current as per Page 367, second column, first paragraph regarding Figure 7 of Williamson) to the first electrode (3 in Sanders as per Column 4, lines 60-68 thereof).
Regarding claim 21, the step of independent regulating includes generating a first current (by way of Williamson in the modified Sanders, 3 mA of 15-kHz sinusoidal current as per Page 367, second column, first paragraph regarding Figure 7 of Williamson) to induce muscle relaxation (ceasing of muscle twitches indicating conduction block) and a second current (the recited 2.4 mA) to maintain muscle relaxation (muscle twitches exhibiting less force), the first current being greater than the second current.  

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, Williamson and Masaki, as applied to claims 4 and 12 above in further view of Vaingast, US 2010/0114510
Regarding claim 6, in the modified Sanders, the power control system further includes a controller (Figure 2 of Masaki, C6, R6 and T2, a resister capacitor and diode in parallel thus a convertor, thus a controller) operably coupled to the power supply regulator.  However, the modified Sanders does not disclose a current sensing device operably coupled to the resonant converter and the controller.
Vaingast teaches a current sensing device (charge count circuit 22 as per Paragraph 34) operably coupled to the battery of a nerve and muscle stimulator (as per Paragraph 2).
Vaingast is analogous in that it is from the field of muscle stimulation.  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Sanders to include 
Regarding claim 15, in the modified Sanders, the power control system further includes a controller (Figure 2 of Masaki, C6, R6 and T2, a resister capacitor and diode in parallel thus a convertor, thus a controller) operably coupled to the power supply regulator.  However, the modified Sanders does not disclose a current sensing device operably coupled to the waveform generator and the controller.
Vaingast teaches a current sensing device (charge count circuit 22 as per Paragraph 34) operably coupled to the battery of a nerve and muscle stimulator (as per Paragraph 2).
Vaingast is analogous in that it is from the field of muscle stimulation.  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify Sanders to include the current sensing device of Vaingast coupled to the battery thereof thus operably coupled to the waveform generator and the controller of the modified Sanders.  It would have been obvious to do so for the purpose as taught by Vaingast in the Abstract thereof of monitoring battery charge state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rahimsobhani (US 2009/0240199 A1) teaches in [0005] the importance of relaxed muscle during intubation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785